     CASE 0:20-cv-01371-ECT-KMM Document 44 Filed 07/29/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


3M Company,                                        File No. 20-cv-1371 (ECT/KMM)

        Plaintiff,

v.

Legacy Medical Supplies, LLC,                                    ORDER
Mark Eckhardt, Jeremy Reboulet, and
Does 1–10, whose true names are largely
unknown,

        Defendants.


      Pursuant to the Stipulation [ECF No. 42] entered into by Plaintiff 3M Company and

Defendants Legacy Medical Supplies, LLC, and Jeremy Reboulet, and based on all the

files, records, and proceedings in the above-captioned matter,

      IT IS ORDERED that:

      1.      The temporary restraining order entered by the Court on July 14, 2020, [ECF

No. 38] shall be, and hereby is, extended to 11:59 p.m. on Thursday, August 27, 2020;

      2.      The time for Defendants Legacy Medical Supplies, LLC, and Jeremy

Reboulet to answer, move, or otherwise plead to the Complaint in the above-entitled action

is extended to Thursday, August 27, 2020; and

      3.      The Parties shall report to the Court via email on or before 11:59 p.m. on

Wednesday, August 5, 2020, as to (a) whether they have reached a settlement; (b) whether

a hearing on a motion for a preliminary injunction will be required; (c) whether any party
     CASE 0:20-cv-01371-ECT-KMM Document 44 Filed 07/29/20 Page 2 of 2




wishes to pursue expedited discovery and, if so, the nature of that discovery; and (d) if that

request is granted, a proposed schedule for limited expedited discovery.



Dated: July 28, 2020                       s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court
